Case: 12-60701       Document: 00512274012         Page: 1     Date Filed: 06/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 14, 2013
                                     No. 12-60701
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



JAMES MATHEW HARRIS,

                                                  Plaintiff–Appellant,

versus

CHRISTOPHER B. EPPS,
Commissioner, Mississippi Department of Corrections;
GLORIA PERRY, Doctor; ROBERT MOORE, Doctor; DAISY THOMAS, Doctor;
RONALD WOODALL, Doctor; KEN KAISER, Doctor; JOHN DOE;
WEXFORD HEALTH SOURCES, INCORPORATED,
Also Known as Wexford Health Services,

                                                  Defendants–Appellees.



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 3:11-CV-26




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60701     Document: 00512274012      Page: 2    Date Filed: 06/14/2013

                                  No. 12-60701

      In this matter tried by consent to a magistrate judge (“MJ”), James Harris,
Mississippi prisoner # 67709, appeals a summary judgment on, and dismissal of,
his 42 U.S.C. § 1983 suit seeking redress for alleged deliberate indifference to his
serious medical needs. A summary judgment, which we review de novo, Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009), “shall”
be entered “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a).
      Harris contends that the defendants acted with deliberate indifference to
his serious medical needs by denying him treatment for his Hepatitis C infection
and back problems. The record shows that Harris did receive treatment for
those ailments and that his claim amounts to a disagreement with the treatment
and a desire for more. That is not enough for a viable claim of deliberate indif-
ference. See Domino v. Tex. Dep’t of Crim. Justice, Institutional Div., 239 F.3d
752, 756 (5th Cir. 2001); Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995)
(per curiam).
      To the extent Harris argues that certain defendants were not entitled to
qualified immunity, there is no error, because the MJ did not consider whether
those defendants were entitled to that immunity. Similarly, Harris’s conclu-
sional assertions attacking the MJ’s discovery and injunction rulings do not
show that the MJ abused his discretion in denying the disputed motions. See
Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817 (5th Cir. 2004); Women’s
Med. Ctr. of Nw. Houston v. Bell, 248 F.3d 411, 418-19 (5th Cir. 2001).
      Because Harris has shown no error, the judgment is AFFIRMED.




                                         2